Bloodworth, J.
1. “A new trial will not be granted in a criminal ease because of the relationship within the prohibited degrees of a juror to the accused, although such relationship was unknown to the accused and his counsel until after verdict.” Downing v. State, 114 Ga. 30 (1) (39 S. E. 927); Barnes v. State, 17 Ga. App. 266 (2) (86 S. E. 461).
2. No error of law is shown to have been committed; the jury, who are the final arbiters where there is conflicting evidence, believed that of the State; the trial judge approved their finding; and the judgment is Affirmed.

Broyles, C. J., and Luke, J., concur.